         CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 1 of 17




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    RHONDA BECK,                                    Case No. 19‐CV‐1829 (NEB/HB)

                       Plaintiff,

    v.                                           ORDER ON MOTIONS FOR SUMMARY
                                                           JUDGMENT
    XCEL ENERGY, INC., as Plan
    Administrator for Xcel Energy Pension
    Plan,

                       Defendant.



         Rhonda Beck sued her employer Xcel Energy, Inc. (“Xcel”), seeking to clarify her

rights to future pension benefits under the terms of the Xcel Energy Pension Plan (the

“Plan”). (ECF No. 1.) Beck and Xcel have each moved for summary judgment on Beck’s

29 U.S.C. § 1132(a)(1)(B) claim.1 (ECF Nos. 15, 19.) For the reasons that follow, Beck’s

motion for summary judgment is denied and Xcel’s motion for summary judgment is

granted.




1Count II of Beck’s complaint seeks attorneys’ fees and costs under 29 U.S.C. § 1132(g),
but neither party contends that summary judgment is proper on that claim at this stage
of the proceedings.
                                             1
      CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 2 of 17




                                    BACKGROUND2

       Beck is a current employee of Xcel and has participated in the Plan since 1985. (See

ECF No. 1 (“Compl.”) ¶¶ 5–6; 9–13.) Xcel is the Plan’s administrator and sponsor. (Id.

¶ 8.) In 1998, the plan changed. Plan participants were given the opportunity to choose

between the “Traditional” program and the newly‐created “Pension Equity” program.

(Id. ¶ 14.) Xcel retained Willis Towers Watson (“WTW”) as its consulting pension actuary

to assist with the election process. (See id. ¶ 16; XCEL000013.)3

       Originally,   participants   were    instructed   to   make   their   elections   by

September 30, 1998. (XCEL000021.) To make their elections, participants could either

complete and return a paper election form or make their selection online. (See id.)

Employees who did not make an election during the 1998 window were given a second

opportunity in June 1999. (See id.) According to Beck, she took no action because she could

not decide what to do. (Compl. ¶ 18.) But according to the spreadsheets maintained by

WTW documenting the choices of Plan participants, Beck elected to participate in the

Pension Equity program. (See, e.g., XCEL000270, ECF No. 24‐2 at 40; XCEL000641, ECF

No. 24‐2 at 635; XCEL000643, ECF No. 24‐2 at 716).


2 The facts in this section are taken from the pleadings and documents in the
administrative record of Beck’s pension‐benefit claim and, unless otherwise noted, are
undisputed.

3Unless otherwise noted, citations to the administrative record appear in this Opinion
and Order with the prefix “XCEL” and reference to the page number. (ECF Nos. 24, 24‐
1–24‐4 (redacted version).)


                                             2
      CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 3 of 17




       Over the next twenty years, Xcel placed Beck in the Pension Equity program.

Under this program, Beck received an increased company match in her 401(k), which

would have only been available to her by participation in the Pension Equity program.

(See XCEL000013.) Xcel also made available online tools under which Beck could have

calculated her anticipated pension benefits. (See id.) During those twenty years, Beck did

not inform anyone that she believed she should not be receiving the additional 401(k)

match, or that the online calculator was wrong.

       In 2018, Beck received an e‐mail stating that, according to Xcel’s records, she

participates in the Pension Equity program and not the Traditional program.

(XCEL000933.) She replied, “I am not in agreement with the . . . records that indicate I

participate in the [Pension Equity program] per the attached email. Can you send me a

copy of the form I would have had to fill out to choose the Pension Equity [program]

when offered?” (XCEL000932.)

       Xcel responded with a letter captioned “Notice of Benefit Denial” and dated May

17, 2018. (XCEL000198–200.) Xcel stated, “[t]he company has confirmed from our records

that you had elected the pension equity benefit during the pension choice election

period.” (XCEL000199.) It attached a copy of its records. (See id.) Xcel also stated:

       In order for you to perfect this claim for benefits (i.e., to demonstrate that
       you are eligible for the traditional formula under the Plan), you would have
       to furnish us with information or documentation showing either that the
       Plan Administrator had mistakenly enrolled you in the pension equity
       formula or that you possess specific documents confirming your election of
       the traditional benefit formula.


                                              3
      CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 4 of 17




(Id.) Beck’s counsel challenged Xcel’s determination that Beck was not subject to the

Traditional benefit formula, asserting that Beck had no knowledge of signing any consent

forms and that her spouse would have had to sign off on her election to participate in the

Pension Equity program and he did not do so. (XCEL000001.)

       Xcel responded to Beck’s counsel by denying her request. Xcel stated that “the Plan

is being administered correctly and in accordance with its terms, that documented

evidence exists in the company’s records that show your client made an election of

Pension Equity benefits and that your client’s request to be covered under the Traditional

pension formula must be denied on review.” (XCEL000012.) Xcel also stated that spousal

consent was not required for Beck to elect to participate in the Pension Equity program.

(XCEL000013.) Xcel does not have a paper copy of Beck’s election, if indeed she used one,

but Xcel explained it did not retain the paper copies anyway. Instead, under Xcel’s

practice, all elections were transferred to electronic records. (Id.)

       Beck’s counsel then requested a complete copy of Beck’s pension file and

confirmation “that the only document that Xcel has that is relevant to Ms. Beck’s election

is a copy of an electronic record” from WTW. (XCEL000016.) Xcel then provided

additional documents relating to Beck’s claim. (XCEL000019.) It also provided further

detail about the materials considered by Xcel in rendering its decision and explained that,

as it was responding to the request for Beck’s claim file, it discovered additional relevant

documents. (XCEL000022.) It explained that those documents, which would be made



                                               4
         CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 5 of 17




available to Beck’s counsel, did not alter Xcel’s conclusion that Beck elected to participate

in the Pension Equity program. (Id.)

         On July 12, 2019, Beck sued Xcel, seeking to clarify her rights to future pension

benefits under the terms of the Plan. (ECF No. 1.) Each party has moved for summary

judgment on Beck’s 29 U.S.C. § 1132(a)(1)(B) claim.

                                         ANALYSIS

   I.         Legal Standard

         Rule 56 of the Federal Rules of Civil Procedure provides that a party is entitled to

summary judgment if he “shows that there is no genuine dispute as to any material fact

and [he] is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute is

“material” if its resolution “might affect the outcome of the suit under the governing

law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). And it is “genuine” “if the

evidence is such that a reasonable [fact‐finder] could return a verdict for the nonmoving

party.” Id.

   II.        Xcel’s Determination that Beck Participates in the Pension Equity
              Formula

         Xcel contends that it is entitled to judgment as a matter of law because it properly

determined that Beck participates in the Pension Equity program based on its electronic

records. Beck argues that she is entitled to judgment as a matter of law because Xcel was

required to maintain a copy of her election form and failed to do so. Thus, Beck argues,

without a copy of her election form, she should default to the Traditional program.


                                              5
        CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 6 of 17




Resolution of this issue requires a two‐step analysis. First, the Court must consider which

party has the burden to prove that Beck elected to participate in the Pension Equity

program. Second, the Court must assess Xcel’s decision that Beck participates in the

Pension Equity program in light of that burden.

   A.      Standard of Review and Burden

        The basic law governing the standard of review applicable to Xcel’s benefits

determination is settled. Where the plan gives its administrator discretionary authority

to determine eligibility for benefits or to construe the terms of the plan, court review is

for abuse of discretion. See Firestone Tire & Rubber Co., 489 U.S. 101, 115 (1989). It is

undisputed that the Plan grants Xcel, as plan administrator, discretionary authority. (See,

e.g., ECF No. 22 (“Beck Sum. J. Mem.”) at 13.) Thus, as Beck concedes, this Court would

ordinarily review Xcel’s determination under the abuse‐of‐discretion standard. (See id.)

        But Beck contends that this is not an ordinary case. Review of Xcel’s determination

is complicated by Xcel’s alleged failure to comply with its obligations to maintain key

records under 29 U.S.C. § 1059. (See id. at 13–19.) Ordinarily, “a plaintiff suing for benefits

under ERISA bears the burden of establishing that he is entitled to benefits.” Jones v.

Kohler Co. Pension Plan, 224 F. Supp. 3d 691, 696 (E.D. Ark. 2016) (citing Farley v. Benefit

Trust Life Ins. Co., 979 F.2d 653, 658 (8th Cir. 1992)). According to Beck, Xcel’s failure to

maintain key records shifts the burden from Beck to Xcel. (See Beck Sum. J. Mem. at 17–




                                              6
        CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 7 of 17




19.) And, Beck argues, because Xcel did not retain Beck’s election form, Xcel cannot meet

this burden.

        Assuming without deciding that a section 1059 violation would indeed shift the

burden of proof from an ERISA claimant to the plan administrator, this Court concludes

that such burden‐shifting is not appropriate here because the record does not reflect a

violation of section 1059.4 Section 1059 requires that “every employer shall, in accordance

with such regulations as the Secretary may prescribe, maintain records with respect to

each of his employees sufficient to determine the benefits due or which may become due

to such employees.” 29 U.S.C. § 1059(a)(1). Department of Labor regulations further

explain the standards. 29 C.F.R. § 2520.107‐1. In relevant part, the regulations provide

that:

        The record maintenance and retention requirements of [section 1059] are
        satisfied when using electronic media if:

        (1) The electronic recordkeeping system has reasonable controls to ensure
        the integrity, accuracy, authenticity and reliability of the records kept in
        electronic form;

        (2) The electronic records are maintained in reasonable order and in a safe
        and accessible place, and in such manner as they may be readily inspected
        or examined (for example, the recordkeeping system should be capable of



4To the extent Xcel’s claims decision can be read to include a determination that Xcel did
not violate section 1059, Xcel does not and cannot argue that such a legal conclusion
would be entitled to any deference. (See ECF No. 27 at 11). After all, when “a plan’s
decision to deny benefits is based on its construction of existing law, the plan’s
interpretation of a controlling principle of law is reviewed de novo.” Meyer v. Duluth
Building Trades Welfare Fund, 299 F.3d 686, 689 (8th Cir. 2002).


                                             7
     CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 8 of 17




       indexing, retaining, preserving, retrieving and reproducing the electronic
       records);

       (3) The electronic records are readily convertible into legible and readable
       paper copy as may be needed to satisfy reporting and disclosure
       requirements or any other obligation under Title I of ERISA;

       (4) The electronic recordkeeping system is not subject, in whole or in part,
       to any agreement or restriction that would, directly or indirectly,
       compromise or limit a personʹs ability to comply with any reporting and
       disclosure requirement or any other obligation under Title I of ERISA; and

       (5) Adequate records management practices are established and
       implemented (for example, following procedures for labeling of
       electronically maintained or retained records, providing a secure storage
       environment, creating back‐up electronic copies and selecting an off‐site
       storage location, observing a quality assurance program evidenced by
       regular evaluations of the electronic recordkeeping system including
       periodic checks of electronically maintained or retained records, and
       retaining paper copies of records that cannot be clearly, accurately or
       completely transferred to an electronic recordkeeping system).

29 C.F.R. § 2520.107‐1(b). Once records are transferred to an electronic form that satisfies

these requirements, the original paper records may generally be destroyed. 29 C.F.R. §

2520.107‐1(d).

       Using the standards set forth in 29 C.F.R. § 2520.107‐1(b) to guide its analysis, the

Court concludes that the electronic records Xcel used to inform its determination that

Beck participates in the Pension Equity program satisfy section 1059. The administrative

record shows that during its review of Beck’s claim Xcel contacted WTW actuaries who

were responsible for keeping the records. (XCEL000022.) Two current WTW actuaries

who were part of the 1998 group that worked on the election process confirmed that both

WTW and Xcel maintain electronic copies of each participant’s election choice. (Id.) They


                                             8
      CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 9 of 17




further confirmed that WTW and Xcel have maintained these records since 1998 in

multiple electronic databases. (Id.)

       The administrative record also reveals dialogue between Xcel and WTW to ensure

the accuracy of these electronic records. For example, when WTW and Xcel noticed that

there were mistakes in the codes documenting the election choices of a group of

employees (not Beck) in mid‐1999, they worked together to determine how those

mistakes were made and how to ensure that their digital files accurately reflected

employees’ election choices. (See, e.g., XCEL000650.)5 Another indicator of the reliability

and accuracy of Xcel’s electronic records is that Xcel’s spreadsheets and internal

communications consistently show that Beck elected to participate in the Pension Equity

program in 1998; Beck can point to no inconsistency in the way that Xcel’s files record the

timing or content of that choice. (See, e.g., ECF No. 24‐2 at 635, 716.) Beck is on the

spreadsheet of participants who made an election in 1998. (See ECF No. 24‐2 at 40.) She is

not on the spreadsheet of participants who did not make an election in 1998. (See

XCEL000380.) And on the spreadsheets showing election choices, she is consistently

recorded as having chosen to participate in the Pension Equity program. (See ECF No. 24‐

2 at 635, 716.) The administrative record reveals that the requirements of 29 C.F.R. §


5The Court is unpersuaded by Beck’s argument that the very existence of these mistakes
undermines the accuracy and reliability of Xcel’s electronic records. To the contrary, the
communications between WTW and Xcel in the administrative record indicate that WTW
and Xcel had controls in place to ensure the accuracy and validity of their electronic
records.


                                            9
     CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 10 of 17




2520.107‐1(b)(1)–(5) are satisfied, rendering Xcel’s electronic records sufficient under

section 1059 to determine Beck’s election.

      The Court is not persuaded by Beck’s arguments to the contrary. Among other

things, Beck contends that Section 12.12 of the Plan itself required Xcel to keep Beck’s

completed election choice form. In relevant part, section 12.12 provides that:

      If a form or document must be filed with or received by the Committee,
      Employee, or Trustee, it must be actually received by the appropriate entity
      to be effective . . . . The absence of a document in the appropriate entity’s
      records and files shall be conclusive and binding proof that the document
      was not received by the appropriate entity.

(XCEL000756.) But section 12.12 does not apply here as it is undisputed that no form or

document needed to be submitted for Beck to make her election; employees also had the

option to use an internet‐based Retirement Estimator tool. (See XCEL000021.)

      Beck also argues that section 1059 case law makes plain that Xcel had a duty to

keep either the original or a copy of Beck’s pension election.6 But even Beck’s cited

authority cannot be read to impose such a requirement on Xcel. Most of Beck’s cited cases

discuss the circumstances in which employer’s records are adequate to permit the

calculation of benefit contributions due under ERISA. See, e.g., Combs v. King, 764 F. 2d

818, 824–25 (11th Cir. 1985) (holding employer had statutory duty to maintain records of

the number of hours worked by her employees); Tr. of Mich. Laborersʹ Dist. Council Pension




6 Beck does not explain how she believes Xcel would keep the original or copy of an
election choice made on a web‐based application.


                                             10
     CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 11 of 17




Fund v. Van Sullen Const., Inc., 825 F. Supp. 165, 169 (E.D. Mich. 1993) (same); Mich.

Laborersʹ Health Care Fund v. Grimaldi Concrete, Inc., 30 F.3d 692, 695–96 (6th Cir. 1994)

(same); see also Operating Eng’rs Pension Trusts v. B & E Backhoe, Inc., 911 F.2d 1347, 1354

(9th Cir. 1990) (noting employer had duty to maintain records of the number of hours

worked by employees). The Court finds none of these cases instructive in determining

what documents section 1059 requires an employer to maintain to make determinations

about employee election choices.

       Of the cases Beck cites, Low‐Iacovino v. Benefit Plan Committee of Nonbargained

Program of the AT&T Pension Benefit Plan, No. CV 16‐6614‐AB (GJSX), 2017 WL 6541772

(C.D. Ca. Dec. 20, 2017), is the most analogous, but it does not lead to the result Beck

urges. In Low‐Iacovino, the plaintiff contested whether she had waived her right to a “joint

and survivor” annuity benefit. 2017 WL 6541772, at *4. The plan administrator (AT&T)

had contracted with Fidelity Workplace Services LLC (“Fidelity”) to provide services for

the plan, including determination of benefit eligibility and estimation of accrued benefits.

Id. at *1. Fidelity notified the plaintiff that she was not eligible for joint and survivor

annuity benefits because her husband had elected to receive his benefits in the form of a

single life annuity. See id. at *3. After the plaintiff made a claim for survivor benefits,

arguing that she did not waive her right to such benefits, Fidelity denied that claim. Id. It

based that decision on its analysis of the pension plan, the history of payments made to




                                             11
     CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 12 of 17




the plaintiff’s husband, and a computer printout of information related to her husband’s

pension benefits. Id.

       The Low‐Iacovino court concluded it was an abuse of discretion to deny the

plaintiff’s claim without attempting to retrieve her waiver form from AT&T. Id. at *5. It

emphasized that under 29 U.S.C. § 1055(c)(2), a married participant must obtain his

spouse’s consent in signed and notarized writing in order to waive the joint and survivor

annuity form of benefit. Id. at *4. It also reasoned that, because of the record‐keeping

obligation section 1059 imposes on an employer, the waiver form likely existed in AT&T’s

records and AT&T would likely be able to access it. Id. at *5. In light of the fiduciary duty

owed to the plaintiff, the court concluded that “Fidelity should have, at a minimum, made

a phone call to AT&T regarding [her husband’s] historical records.” Id. at *6.

       The circumstances here differ from those in Low‐Iacovino in several key respects.

First, a signed and notarized form is required to waive the joint and survivor annuity

form of benefit. 29 U.S.C. § 1055(c)(2). Such formalities are not required to make an

election choice. Indeed, Beck does not contest that it was proper for participants to make

their elections by way of the web‐based Retirement Estimator tool. Second, unlike the

plan administrator and Fidelity in Low‐Iacovino, Xcel and WTW thoroughly reviewed

their records and inquired into their accuracy before Xcel made the final decision to deny

Beck’s claim that she participates in the Traditional program. (See, e.g., XCEL000022




                                             12
     CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 13 of 17




(describing conversation with WTW actuaries about maintenance of election choice

records).)

        Based on this record, Xcel did not violate section 1059, making the abuse‐of‐

discretion standard applicable to the Court’s review of Xcel’s determination that Beck

participates in the Pension Equity program.

   B.        Reviewing Xcel’s Determination that Beck Participates in the Pension Equity
             Formula

        Under the abuse‐of‐discretion standard of review, the Court examines whether

Xcel’s factual determination that Beck elected to participate in the Pension Equity

program is supported by substantial evidence. See Mitchell v. Blue Cross Blue Shield of N.D.,

953 F.3d 529, 537 (8th Cir. 2020). Because Xcel funds the benefits that it administers, that

conflict also factors into the abuse‐of‐discretion review. See id. at 538.

        “Courts reviewing a plan administrator’s decision to deny benefits will review

only the final claims decision.” Khoury v. Grp. Health Plan, Inc., 615 F.3d 946, 953 (8th Cir.

2010). In so doing, courts focus on the evidence available to the plan administrator at the

time of its decision and may neither admit new evidence nor consider post hoc rationales.

Hayes v. Twin City Carpenters, No. 17‐CV‐5267 (ECT/BRT), 2019 WL 3017747, at *9 (D.

Minn. July 10, 2019) (citing Waldoch v. Medtronic, Inc., 757 F.3d 822, 829–30 (8th Cir. 2014)).

        It is uncontested that Xcel’s November 6, 2018 letter is its final claims decision. (See

ECF No. 26 at 13.) In that letter, Xcel explained that it based its decision on Beck’s

continuing acceptance of the benefits she received under the Pension Equity program,


                                               13
     CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 14 of 17




her failure to object to the same, and its review of records showing Beck’s election.

(XCEL000013.) It asserted that, because Xcel and WTW had a policy of sending

confirmation statements to participants showing their election choices, Beck would have

received a copy of a confirmation statement showing an election of “Pension Equity”

rather than “Traditional.” (Id.) Although the administrative record does not contain a

copy of the confirmation form sent to Beck, communication between Xcel and WTW

indicates that Xcel and WTW had adopted the practice of sending out such confirmation

statements at least with respect to participants that made elections during the 1999

window. (XCEL000647–48.)

       Xcel also explained that it had reviewed its records with respect to pension choice

election, that it had determined that all elections were transferred to electronic records,

and that those electronic records accurately show each participant’s pension choice

election. As noted above, the spreadsheets contained in the administrative record

consistently show that Beck elected to participate in the Pension Equity program in 1998.

(See ECF No. 24‐2 at 40, 635, 716.)

       Finally, Xcel reasoned that even if Beck did not receive such a confirmation

statement, she would have received statements indicating that her 401(k) contribution

was not capped at $1,400 annually, as it would have been had she been a participant in

the Traditional program. (XCEL000013.) Consistent with this, the administrative record




                                            14
     CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 15 of 17




indicates that as far back as 2008, Beck’s annual 401(k) contributions exceeded $1,400.

(XCEL000175).

       In light of the foregoing, the Court concludes that Xcel’s determination that Beck

elected to participate in the Pension Equity program is supported by substantial evidence.

In making its determination, Xcel had before it evidence of its own practices of sending

statements confirming election choices to participants, years of 401(k) contributions

exceeding the $1,400 cap that applies to Traditional participants, and electronic records

consistently showing that in 1998 Beck elected to participate in the Pension Equity

program. The only evidence it had indicating that Beck did not do so is Beck’s assertion

that she disagrees with the determination that she participates in the Pension Equity

program. (XCEL000932.)

       The Sixth Circuit considered a similarly one‐sided administrative record in Durbin

v. Columbia Energy Group Pension Plan, 522 F. Appʹx 341 (6th Cir. 2013). There, the parties

also disputed whether the plaintiff had elected to participate in a certain pension

program. Id. at 342. To make its determination, the plan administrator considered that

the plaintiff had been mailed a confirmation letter stating he participated in one program,

that its electronic records showed that he had phoned in to elect to participate in that

program, that he had received annual statements referencing that program, and that the

plaintiff had signed beneficiary forms that were only used in connection with that

program. Id. at 347. It weighed this evidence against plaintiff’s assertion that he had



                                            15
     CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 16 of 17




elected to participate in another program by paper ballot, that the electronic records were

mistaken, and that he did not understand the annual statements he received. Id. at 342,

347. The plan administrator concluded that its own records accurately reflected the

plaintiff’s election choice. Id. at 343, 347. The Sixth Circuit held that in making that

determination, the plan administrator used a principled reasoning process and its

decision was supported by substantial evidence. See id. at 345 (explaining the Sixth

Circuit’s arbitrary and capricious standard of review); id. at 348 (concluding the plan

administrator’s decision was not arbitrary and capricious).

       The same is true here. Durbin may present a greater disparity in evidence than this

case, but the disparity between the evidence supporting Xcel’s position and Beck’s

position compels the conclusion that Xcel’s position is supported by substantial evidence.

Xcel did not abuse its discretion when it determined that Beck elected to participate in

the Pension Equity program. That Xcel has a conflict of interest because it funds the

benefits it administers does not upset this outcome; the evidence in the record is too one‐

sided to reach any other conclusion.7

                                     CONCLUSION

       Accordingly, IT IS HEREBY ORDERED THAT:

       1.   Plaintiff Rhonda Beck’s motion for summary judgment on Count I of the
       Complaint (ECF No. 19) is DENIED;


7 Accordingly, the Court need not consider Xcel’s alternative argument that Beck’s suit is
time‐barred.


                                            16
    CASE 0:19-cv-01829-NEB-HB Document 33 Filed 08/31/20 Page 17 of 17




      2.    Defendant Xcel Energy, Inc.’s motion for summary judgment on Count I of
      the Complaint (ECF No. 15) is GRANTED; and

      3.       Within thirty (30) days of the entry of this Order, the parties shall submit a
      brief statement explaining whether, as a result of this Court’s decision as to Count
      I of the Complaint, Count II should be dismissed as well.




Dated: August 31, 2020                           BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                            17
